 

Exhibit 10.2

 

AMENDMENT NO. 2 TO

CONSULTING AND INTELLECTUAL PROPERTY (“IP”) AGREEMENT

 



This Amendment No. 2 to Consulting and Intellectual Property (“IP”) Agreement
(this “Amendment”), dated February 15, 2013, is entered into by and between
INTERCEPT PHARMACEUTICALS, INC., a corporation organized and existing under the
laws of Delaware, with its registered office at 18 Desbrosses Street, New York,
NY 10013, USA (“INTERCEPT”) on the one hand and ROBERTO PELLICCIARI
(“Consultant”), residing at Via U. Rocchi, 60, Perugia, Italy 06123, on the
other hand:

 

RECITALS

 

WHEREAS, INTERCEPT and Consultant have entered into a Consulting and
Intellectual Property Agreement, dated August 1, 2011 (the “Original
Agreement”), as amended by Amendment No. 1 to Consulting and Intellectual
Property Agreement, dated as of July 30, 2012 (the “First Amendment” and, the
Original Agreement as amended by the First Amendment, the “Agreement”);

 

WHEREAS, the Term (as defined in the Original Agreement) was extended until
January 31, 2013 pursuant to the First Amendment;

 

WHEREAS, the parties have decided to further extend such Term.

 





NOW, THEREFORE, in consideration of the foregoing premises, INTERCEPT and
Consultant hereby agree as follows:

 

ARTICLE 1:

 

Article 1.17 of the Agreement shall be deleted and replaced in its entirety as
follows:

 

“Research Program” means the written research plan attached as Exhibit A to this
Agreement, setting forth the research activities and services to be conducted by
TES and through the Services provided by the Consultant.

 

ARTICLE 2:

 

This Amendment shall be of effect starting on February 1, 2013, and the Term
under the Agreement is extended for a six month period starting on February 1,
2013 (hereinafter the “Extended Term”).

 

During the Extended Term, Consultant agrees to make himself available to render
the Services, as requested by INTERCEPT at such times and locations as may be
mutually agreed and to perform such Services in a professional and workmanlike
manner. INTERCEPT will pay to Consultant thirty-seven thousand five hundred
euros (€37,500) for each three-month period of service during the Extended Term
for consulting services and Inventions, Know How, Improvements and Patent
Rights, payable as follows: €37,500 on April 30, 2013 and €37,500 on July 31,
2013.

 

ARTICLE 3:

 

Exhibit A of the Agreement shall be deleted and replaced in its entirety with
Exhibit A attached to this Amendment.

 

 

 

 



page 1 of 3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 

 

 

 

ARTICLE 4:

 

This Amendment shall be governed by and construed under the laws of the State of
New York, U.S., without giving effect to the conflict of law principles thereof.

 

Any and all provisions of the Agreement not modified hereinabove shall remain in
full force and effect.

 

 

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 



page 2 of 3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 

 

 

 

 

In witness whereof, the Parties have executed this Amendment by their proper
officers as of the date first set forth above.

 

 

  INTERCEPT PHARMACEUTICALS, INC.       /s/ Mark Pruzanski   Name: Mark
Pruzanski   Title: President and Chief Executive Officer           CONSULTANT  
    /s/ Roberto Pellicciari   Name: Roberto Pellicciari



 



 

 



page 3 of 3

[Signature Page – Pellicciari Consulting Agreement (TGR5)]

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 

 

 

Exhibit A

 

[***]

Exhibit A pg. 1 of 3

 

 

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

 

 

[***]

Exhibit A pg. 2 of 3

 

 

 

 

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

 

 

[***]

Exhibit A pg. 3 of 3

 

 

 

 

 

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 

